Citation Nr: 0948261	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-39 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
upper extremity weakness associated with multiple sclerosis 
prior to July 30, 2008, and in excess of 40 percent 
thereafter.  

2.  Entitlement to a disability rating in excess of 30 
percent for left upper extremity weakness associated with 
multiple sclerosis.  

3.  Entitlement to a disability rating in excess of 20 
percent for right lower extremity weakness associated with 
multiple sclerosis.  

4.  Entitlement to a disability rating in excess of 20 
percent for left lower extremity weakness associated with 
multiple sclerosis.  

5.  Entitlement to a compensable disability rating for 
aphasia, also claimed as stuttering, associated with multiple 
sclerosis.  

6.  Entitlement to a compensable disability rating for 
neurogenic bladder associated with multiple sclerosis.  

7.  Entitlement to a compensable disability rating for 
bilateral optic neuritis associated with multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 
1998.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied disability ratings in 
excess of 30 percent for MS and in excess of 50 percent for 
major depression and panic disorder.  On appeal, the RO 
discontinued the minimum rating for MS effective April 2005, 
and assigned separate ratings for each of 7 conditions that 
have been indentified by medical evidence as associated with 
MS.  The combined disability rating for these residuals is 60 
percent prior to July 2008, and 70 percent thereafter.  

In a May 2007 rating action, a 100 percent rating was 
assigned for the Veteran's psychiatric symptoms.  As this 
represents a complete grant of the benefit sought on appeal, 
this issue is no longer before the Board.  

The issue of entitlement to a compensable rating for optic 
neuritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 30, 2008, there is no evidence of 
incomplete paralysis or weakness in the right upper 
extremity.  

2.  Throughout the rating period on appeal, the Veteran's 
right upper extremity disability is manifested by no more 
than moderate disability.  

3.  Throughout the rating period on appeal, the Veteran's 
left upper extremity disability is manifested by no more than 
moderate disability.  

4.  Throughout the rating period on appeal, the Veteran's 
left lower extremity disability is manifested by no more than 
moderate incomplete paralysis.  

5.  Throughout the rating period on appeal, the Veteran's 
right lower extremity disability is manifested by no more 
than moderate incomplete paralysis.  

6.  Throughout the rating period on appeal, the Veteran has 
exhibited normal function of the tenth cranial nerve.  

7.  Throughout the rating period on appeal, the Veteran's 
bladder disorder has not been manifested by voiding 
dysfunction involving urine leakage requiring the wearing of 
absorbent materials which must be changed less than twice a 
day.  




CONCLUSIONS OF LAW

1.  Prior to July 30, 2008, a compensable rating for right 
upper extremity weakness is not warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8513 (2009).

2.  A disability rating in excess of 40 percent for right 
upper extremity weakness is not warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8513 (2009).

3.  A disability rating in excess of 30 percent for left 
upper extremity weakness is not warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8513 (2009).

4.  A disability rating in excess of 20 percent for left 
lower extremity weakness is not warranted.  8 U.S.C.A. § 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8520 (2009).

5.  A disability rating in excess of 20 percent for right 
lower extremity weakness is not warranted.  8 U.S.C.A. § 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8520 (2009).

6.  A compensable disability rating for aphasia is not 
warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8210 (2009).

7.  A compensable disability rating for neurogenic bladder is 
not warranted.  38 C.F.R. § 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7542 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a December 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected MS, the evidence must show that his condition 
"ha[d] gotten worse."  The letter also explained that the 
VA was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The February 2006 rating 
decision explained the criteria for the next higher 
disability rating available for MS under the applicable 
diagnostic code.  The November 2006 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected MS, 
as well as the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability 
of the body or system in question to function in daily life, 
with specific reference to employment.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, where the evidence contains factual findings 
that show a change in the severity of symptoms during the 
course of the rating period o appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  Notwithstanding the above, VA is required 
to provide separate evaluations for separate manifestations 
of the same disability which are not duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Rating for Residuals of MS

The Veteran is seeking an increased disability rating for 
residuals of MS.  Service connection for MS was granted 
effective October 2000, and an initial rating of 30 percent 
was assigned.  The Veteran filed a claim for an increased 
rating in October 2005, which was denied in the rating action 
on appeal.  

MS is rated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8018.  DC 8018 provides a minimum disability rating of 30 
percent for multiple sclerosis.  For the minimum rating, 
there must be ascertainable residuals.  See 38 C.F.R. § 
4.124a, NOTE.  As to residuals not capable of objective 
verification (i.e., fatigue, dizziness), they will be 
accepted when consistent with the disease and not more likely 
attributable to other disease.  When ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation must be cited.  Id.

With neurological disorders such as multiple sclerosis, 
resulting disability may be rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Of special consideration are any psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate body system of the rating 
schedule.  With partial loss of use of one or more 
extremities from neurological lesions, ratings are assigned 
by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

The RO discontinued the minimum rating for MS effective April 
2005, and assigned separate ratings for each of 7 conditions 
that have been indentified by medical evidence as associated 
with MS.  These conditions include right upper extremity 
weakness, left upper extremity weakness with carpal tunnel 
syndrome, right lower extremity weakness, left lower 
extremity weakness, left and right otic neuritis, 
intermittent slurring and labored speech (stutter), and 
neurogenic bladder.  The combined disability rating for these 
residuals is 60 percent prior to July 2008, and 70 percent 
thereafter.  The Board has separately evaluated each residual 
to determine whether an increased rating is appropriate.  

As noted above, the Veteran's psychiatric symptoms are 
separately rated and a 100 percent evaluation is in effect 
for these disabilities.  Therefore, psychiatric residuals are 
not considered in this analysis.  


Factual Background

VA outpatient treatment records indicate that the Veteran was 
examined in September 2004.  At that time, symptoms 
associated with MS included memory problems, stuttering, 
twitching in the legs and eyelids, pain behind the eyes, and 
subjective vision changes of the left eye.  The Veteran also 
reported pain in his left hip, thigh, and posterior calf, and 
fatigue.  On examination, motor strength was 5/5 and sensory 
perception was intact.  Deep tendon reflexes were 2 bilateral 
biceps, 3 bilateral patellar, and 2 bilateral Achilles.  
Pupils were equal and reactive to light, and extraocular 
movements were intact.  There was facial symmetry and no 
impairment of the cranial nerves was noted.  

In April 2005, the Veteran was examined for complaints of low 
back pain with radicular flares.  He reported constant dull 
pain with occasional radiation to the right calf.  He denied 
numbness, weakness, or tingling in the lower extremities as 
well as bladder or bowel incontinence.  On examination, 
reflexes in the lower extremities were shown to be 3+ 
bilaterally with 2 beats of clonus.  Muscle strength in the 
lower extremities was 5/5 bilaterally, and he was able to 
walk on heels and toes.  There was decreased pinprick 
sensation in the right lateral foot.  During the neurological 
evaluation, he reported left eye pain with visual changes, 
and left upper extremity numbness and weakness with decreased 
sensation.  The Veteran also reported episodes of eye 
fluttering and leg twitching.  A VA treatment record dated in 
June 2005 notes that the Veteran requires the use of a cane 
during MS flares.  During an October 2005 examination, it was 
noted that there was no impairment of the cranial nerves.  
Gag reflex was positive and there was facial symmetry to 
expression and sensation.  

During a neurological evaluation in January 2006, the Veteran 
reported having exacerbations of his MS four to eight times 
per year, with durations of between one and six weeks.  
During these exacerbations, he experiences headaches behind 
the left eye, as well as increased stiffness, spasm, and 
weakness throughout the extremities.  He also experiences 
extreme fatigue, tiredness, blurry vision, lack of 
concentration, and memory loss.  On examination, the cranial 
nerves were grossly normal and there was no evidence of 
hemiparesis, upper limb weakness, hemiplegia, or paralysis.  
The examiner noted that his evaluation was remarkable for 
hyperreflexia of the lower extremities, sensory changes in 
the left lower extremity, positive Romberg's sign, and 
difficulty performing tandem gait.  She diagnosed his MS as 
intermittent exacerbating.  

VA outpatient treatment records indicate that the Veteran was 
seen in May 2006 for complaints of extreme fatigue.  He 
reported that he was no longer working, and he described a 
vibrating feeling in both legs 3 to 4 days per week.  He also 
reported retroorbital eye pain that caused double vision in 
his eye on a weekly basis.  The Veteran denied any loss of 
motor function and stated that the more constant sensory 
changes had occurred over the past 6 months.  During an 
examination in July 2006, he continued to complain of 
fatigue.  Motor strength was 5/5 in all extremities, but 
there was decreased sensory perception to light touch and 
pinprick in the left arm and leg.  Deep tendon reflexes were 
2+ bilaterally in the upper extremities and 3+ bilateral 
patellar.  There was facial symmetry to sensation and 
expression, positive gag reflex, and tongue was midline.  The 
assessment was relapsing-remitting MS that was stable with no 
exacerbations since the last visit.  

The Veteran was seen in the VA neurology clinic in November 
2006, when he complained of loss of feeling in his right 
lower extremity with more difficulty ambulating.  He reported 
that he had fallen twice while walking his dog.  He also 
complained of a flashing light in his right eye whenever he 
looks to the right.  He continued to have severe fatigue and 
reported difficulty controlling his bladder.  On examination, 
there was relative right afferent pupillary defect.  Motor 
strength in all extremities was 5/5, although sensory 
perception in the right lower extremity was decreased by 20 
percent.  Deep tendon reflexes were 2+ bilateral upper 
extremities, 3 in the right patellar and 4 in the left 
patellar, with 2 to 3 beats of clonus on the left.  There was 
facial symmetry to sensation with no droop.  Gag reflex was 
positive and tongue was midline.  The Veteran was assessed 
with an exacerbation of his MS which had not resolved over 
the past 2.5 months.  The examiner opined that this was 
clearly a progression of the disease and that it may have 
reached the point of secondary progression, including 
decreased sensation in the right leg.  Neurogenic bladder was 
also assessed.  

During a February 2007 VA examination, the Veteran reported 
no significant changes since his last appointment.  He was 
using a cane to walk and experienced falls once per week.  He 
reported that vision had improved in his right eye but light 
seems darker in the right compared to the left.  He stated 
that his legs tended to wear out toward the end of the day.  
The Veteran reported that his bladder symptoms had improved 
with medication.  In June 2007, he reiterated that his 
bladder symptoms had diminished.  Medication to treat 
incontinence was discontinued at that time.  The Veteran's 
speech was mildly dysarthric.  There was facial symmetry, 
positive gag reflex, and tongue was midline.  

Outpatient treatment records dated in April 2008 indicate 
that the Veteran complained of fatigue, foggy vision, and 
more trouble with bladder control.  On examination, facial 
sensation was intact and symmetrical with no droop.  There 
was positive gag reflex and the tongue was midline.  

The Veteran was afforded a VA examination in July 2008.  The 
examiner noted prior diagnoses of optic findings including 
double vision and blurred vision consistent with optic 
neuritis, as well as fatigue, decreased appetite, 
intermittent weakness, and spasticity.  The Veteran denied 
any headaches, dizziness, or bladder incontinence.  
Examination of the cranial nerves revealed normal findings, 
and coordination was within normal limits.  Upon examination 
of the upper extremities, motor and sensory function were 
within normal limits.  Reflexes were 3+ biceps jerk and 3+ 
triceps jerk bilaterally.  In the lower extremities, motor 
and sensory function were within normal limits, and knee and 
ankle jerk were 3+ bilaterally.  The Veteran walked with a 
normal gait and used no assistive device.  The examiner noted 
that the Veteran speaks normally.  

The Board notes that the Veteran was also afforded a VA 
examination in August 2001, at which time speech impairment, 
including slurring, labored speech, and stuttering, was 
diagnosed and associated with MS.  It was also reported 
during this examination that the Veteran is right-hand 
dominant.  



Weakness of the Upper Extremities

The Veteran's upper extremity weakness is rated under 
38 C.F.R. § 4.124a, DC 8513, paralysis of all radicular 
groups of the peripheral nerves.  Under this DC, a 90 percent 
rating is warranted where there is complete paralysis of the 
major radicular group, and an 80 percent rating is warranted 
for complete paralysis of the minor group.  Where there is 
incomplete paralysis, a 20 percent rating is for application 
for where impairment is mild, 40 percent where moderate, and 
70 percent where severe, in the dominant muscle group.  In 
the minor radicular group, the ratings are 20 percent, 30 
percent, and 60 percent, respectively.  The words "mild," 
"moderate," and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6.  
The evidence of record establishes that the Veteran is right 
hand dominant.  

Based on the foregoing evidence, the Board concludes that 
there is no basis for a compensable disability rating for 
right upper extremity weakness prior to July 2008, as there 
is no evidence that the Veteran experienced any impairment of 
the right arm during that time.  Motor strength was 
consistently found to be 5/5, while sensory perception was 
intact and deep tendon reflexes were normal.  In July 2008, 
however, the Veteran exhibited 3+ biceps jerk in the right 
upper extremity, which is indicative of moderate impairment.  
Given that the Veteran was right-hand dominant, a 40 percent 
rating for moderate disability is appropriate.  A higher 
rating is not warranted for the right arm.  

Regarding the Veteran's left upper extremity, the evidence 
does not demonstrate more than moderate impairment throughout 
the period on appeal.  Disability in the left upper extremity 
was first detected in April 2005, when numbness and weakness 
with decreased sensation were noted.  There was no evidence 
of hemiparesis, upper limb weakness, hemiplegia, or 
paralysis.  In May and November 2006, there was decreased 
sensory perception to light touch and pinprick in the left 
arm, but motor strength and reflexes were normal.  In July 
2008, reflexes were 3+ biceps jerk.  The Board finds these 
symptoms are consistent with moderate disability warranting 
no more than a 30 percent evaluation.  A higher evaluation is 
not warranted, and the claim must be denied.

Weakness of the Lower Extremities

The Veteran is seeking an increased disability rating for 
lower extremity weakness, which is currently rated as 20 
percent disabling bilaterally.  Lower extremity weakness is 
rated under 38 C.F.R. § 4.124a, DC 8520, incomplete paralysis 
of the sciatic nerve.  Under this DC, a 10 percent rating is 
warranted where impairment is mild.  A 20 percent rating 
requires moderate incomplete paralysis of the sciatic nerve.  
A 40 percent rating requires moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating requires 
severe incomplete paralysis with marked muscular atrophy.  
The words "mild," "moderate," and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  

After carefully reviewing the relevant evidence, the Board 
concludes that a disability rating in excess of 20 percent 
for weakness of the lower extremities is not warranted for 
either leg.  The evidence demonstrates that the Veteran's 
motor strength in the lower extremities has consistently been 
normal.  Reflexes have also been within normal limits 
throughout the rating period on appeal, except in February 
2007, when it was 4 in the left patellar, with 2 to 3 beats 
of clonus.  Decreased sensation was first observed in April 
2005 and has been noted at every physical examination since 
then.  In November 2006, the Veteran reported decreased 
sensation in the right lower extremity, and the examiner 
opined that there was a 20 percent loss of sensory 
perception.  The Veteran had more difficulty ambulating and 
reported that he had fallen twice.  In February 2007, he 
stated that he experienced a fall once per week, and he 
regularly used a cane for assistance.  However, by July 2008, 
sensory function in the lower extremities was within normal 
limits, and the Veteran walked with a normal gait and used no 
assistive device.  

Thus, the primary manifestations of the Veteran's lower 
extremity disability have been abnormal reflex on the left 
and diminished sensation on the right.  The Board finds that 
this level of impairment represents no more than moderate 
incomplete paralysis consistent with a 20 percent rating, for 
each lower extremity.  Accordingly, the claims for higher 
ratings must be denied.  

Rating Criteria for Aphasia

The Veteran is seeking a compensable disability rating for 
aphasia, identified as intermittent slurring and labored 
speech or stuttering.  

There is no specific diagnostic code for impaired speech, 
necessitating rating by analogy to a closely related disease 
or injury in the Rating Schedule.  See 38 C.F.R. § 4.20 
(2009).  The diagnostic code relating to speech deficiencies 
that is used by analogy is DC 8210, paralysis of the tenth 
cranial nerve.  38 C.F.R. § 4.124a.  Rating based on this 
diagnostic code is dependent upon the extent of sensory and 
motor loss to organs of voice.  Id.  A 10 percent rating is 
warranted when there is evidence of moderate incomplete 
paralysis of the tenth cranial nerve.  In order to receive a 
rating of 30 percent under Diagnostic Code 8210, the evidence 
must show that manifestations of the 10th cranial nerve 
disability more closely approximate severe incomplete 
paralysis of the tenth cranial nerve.  

After careful consideration, the Board concludes that a 
compensable rating is not warranted for aphasia for any time 
during the current rating period.  While the medical evidence 
shows some findings of stuttering, slurring, and labored 
speech, it appears from the record that these symptoms 
manifested prior to the date of the current claim.  None of 
the medical evidence obtained since the claim was filed 
demonstrates any finding of stuttering.  The evidence shows 
that the Veteran has consistently exhibited normal function 
of the cranial nerves, including positive gag reflex 
associated with the tenth cranial nerve.  Furthermore, the 
Veteran's speech was expressly found to be normal during the 
most recent examination.  Therefore, the Board finds that the 
Veteran's symptoms do not constitute moderate incomplete 
paralysis of the tenth cranial nerve.  Thus, a compensable 
disability rating under Diagnostic Code 8520 is not 
warranted. 
Rating Criteria Neurogenic Bladder

The Veteran is seeking a compensable disability rating for 
neurogenic bladder, which is rated under 38 C.F.R. § 4.115b, 
DC 7542.  Under this DC, neurogenic bladder is to be 
evaluated under criteria pertaining to voiding dysfunction.  

Voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding, whichever is predominant.  
See 38 C.F.R. § 4.115a.  The RO has evaluated the Veteran's 
condition is urine leakage.  The Board finds that there is no 
evidence of obstructed voiding or urinary frequency and will 
rate the condition as urine leakage.  

Voiding dysfunction involving urine leakage (including 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence) is rated 20 
percent disabling when it requires the wearing of absorbent 
materials which must be changed less than twice a day.  A 40 
percent rating is warranted when it requires the wearing of 
absorbent materials which must be changed from two to four 
times per day.  A 60 percent rating is warranted if it 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R. § 4.115a.

As noted above, neurogenic bladder was diagnosed when the 
Veteran first complained of difficulty controlling his 
bladder in November 2006.  He reported that his symptoms were 
improved in February 2007, but by April 2008 he was again 
having difficulty with bladder control.  During the July 2008 
VA examination, he denied any bladder incontinence.  Based on 
this evidence, the Board concludes that a compensable 
disability rating for neurogenic bladder is not warranted at 
any time during the rating period.  The evidence suggests 
that there was no bladder disability before November 2006, 
and since that time it has been well-controlled with 
medication.  Although the Veteran reported difficulty with 
bladder control on two occasions, nothing in the record 
indicates that he was required to wear absorbent materials 
during these exacerbations.  Furthermore, the evidence does 
not demonstrate that the Veteran has complained of or been 
diagnosed with urinary frequency, obstructive voiding, or 
urinary tract infections.  Therefore, the criteria for a 
compensable rating for voiding dysfunction have not been met 
at any time during the rating period.  

In reaching these decisions, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In May 2006, the Veteran reported that he was no longer 
employed.  The evidence of record suggests that his inability 
to maintain gainful employment is due to service-connected 
depression, for which a 100 percent evaluation is in effect; 
however, the Veteran's representative argues that the 
residuals of MS are such that an extraschedular rating is 
warranted.  As such, the Board must adjudicate the issue of 
whether referral for an extraschedular rating is warranted.  
See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating any of the residuals related to the 
Veteran's service-connected MS.  The applicable diagnostic 
codes used to rate the residuals of MS provide for ratings 
based on the specific residuals.  The effects of the 
Veteran's disabilities have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  


ORDER

Prior to July 2008, a compensable disability rating for right 
upper extremity weakness is denied.  

A disability rating in excess of 40 percent for right upper 
extremity weakness is denied.  

A disability rating in excess of 30 percent for left upper 
extremity weakness is denied.  

A disability rating in excess of 20 percent for right lower 
extremity weakness is denied.  

A disability rating in excess of 20 percent for left lower 
extremity weakness is denied.  

A compensable disability rating for aphasias, also claimed as 
stuttering, is denied.  

A compensable disability rating for neurogenic bladder is 
denied.  


REMAND

Upon reviewing the record, the Board finds that additional 
information is needed.  The Veteran is seeking an increased 
rating for bilateral optic neuritis associated with MS.  This 
condition is currently rated under 38 C.F.R. § 4.84a, DC 
6026, which dictates that optic neuropathy should be rated on 
visual impairment.  The evaluation of visual impairment is 
based on impairment of visual acuity (excluding developmental 
errors of refraction), visual field, and muscle function.  38 
C.F.R. § 4.75.  

The Veteran was afforded a VA examination in July 2008, in 
which his eyes were examined; however, the examination does 
not meet the requirements of applicable VA regulations in 
that it was not conducted by a licensed optometrist or a 
licensed ophthalmologist.  In addition, it does not appear 
that standard diagnostic tools, such as Snellen's test type 
and Goldmann's tests, were utilized as required by 
regulations.  Once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, VA must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The record contains insufficient data to 
determine the extent of the Veteran's MS-related eye 
disabilities.  Therefore, a remand is required to afford him 
a thorough eye evaluation. 

In addition, the Veteran has complained of increasing fatigue 
during every VA examination of record and throughout his 
outpatient treatment.  In November 2006, a VA examiner noted 
that "he meets most diagnostic criteria for chronic fatigue 
syndrome."  However, there is no clear diagnosis of chronic 
fatigue syndrome in the record, and it is unclear whether the 
fatigue the Veteran experiences is a manifestation of his MS 
or a separate condition.  VA has a duty to fully and 
sympathetically develop a claimant's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations."  Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The Veteran's MS is now being evaluated based on 
each identifiable residual of the disease.  As the evidence 
suggests that his fatigue symptoms may be associated with MS, 
he should be afforded an examination to determine the nature 
and etiology of his fatigue symptoms.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for appropriate VA 
eye examination(s) to determine the 
current extent of any visual impairment 
associated with his MS.  Examinations 
must be performed by a licensed 
optometrist or ophthalmologist and must 
be conducted in accordance with the 
specific requirements of 38 C.F.R. 
§§ 4.75-4.78.

2.	Schedule the veteran for an appropriate 
VA examination to determine the nature 
and etiology of his reported symptoms 
of fatigue.  The claims folder should 
be provided the examiner for review.  
Ask the examiner to opine (1) whether 
the Veteran manifests objective 
indications of disability attributable 
to fatigue, and, if so (2) whether the 
current diagnosis is a manifestation of 
his service-connected MS.  
Alternatively, the examiner should 
opine whether it is at least as likely 
as not (i.e., greater than 50 percent 
probability) that such disability was 
first manifested during or is otherwise 
related to the Veteran's active 
service.

3.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal, to include whether a separate 
rating for chronic fatigue syndrome is 
warranted.  If the claims remain 
denied, the RO should issue a 
supplemental statement of the case and 
afford the Veteran and his 
representative an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


